FIRST DISTRICT COURT OF APPEAL
                 STATE OF FLORIDA
                  _____________________________

                          No. 1D18-3795
                  _____________________________

DAVID A. TAYLOR,

    Appellant,

    v.

MIKE HOGAN, in his official
capacity as Supervisor of
Elections, Duval County,
Florida,

    Appellee.
                  _____________________________


On appeal from the Circuit Court for Duval County.
Robert M. Foster, Judge.

                           August 29, 2019


PER CURIAM.

     In this election case, David Taylor appeals the trial court’s
denial of mandamus and declaratory relief. He claims the Duval
County Supervisor of Elections (“Hogan”) was required to comply
with the notice and publication requirements of section 100.141,
Florida Statutes (2018), after the Jacksonville City Council
(“Council”) called for a special election to fill a vacant council seat.
We reject this argument because the notice and publication
requirements of section 100.141 do not apply to locally-called
special elections.
     In early June 2018, a council member announced his
irrevocable intention to resign from office. After consulting with
Hogan, the Council called for a special election under the
Jacksonville City Charter to fill the upcoming vacancy. On June
12, 2018, the Council passed a resolution that set an August 28,
2018, date for the upcoming special election. The Council set the
qualifying period to run from noon on June 25, 2018, through noon
on June 27, 2018. For candidates seeking to qualify via voter
petition, the Council declared a June 19, 2018, deadline. The
Council neither instructed Hogan to give public notice nor
provided a notice to publish. Taylor was eligible for the Council
seat and claims he would have run for the seat, if he had received
notice. Taylor filed a petition for mandamus and complaint for
declaratory judgment against Hogan.

     The question presented is whether the statutory notice
mandates that apply when the “Governor” is “required” to fill a
vacancy through a special election also apply to a discretionary,
purely local election. The Florida Election Code ∗ defines a special
election as “a special election called for the purpose of voting on a
party nominee to fill a vacancy in the national, state, county, or
district office.” § 97.021(34), Fla. Stat. (2018). This definition does
not apply “where the context clearly indicates otherwise.” § 97.021,
Fla. Stat.

     If qualifying as a special election, “the Governor” must issue
an order setting the special election date and provide that order to
the Department of State. § 100.l41(1), Fla. Stat. Based on the
Governor’s order, the Department of State must prepare a notice
with information about the upcoming election, including the
qualifying period. § 100.l41(1)-(2), Fla. Stat.        Finally, the
Department of State must provide the prepared notice to the
relevant election supervisor, who must then publish the notice. §
100.l41(3), Fla. Stat.

    The Florida Election Code also contains an express provision
regarding notice for special elections “called by local governing


    See § 97.011, Fla. Stat. (“Chapters 97-106 inclusive shall be
    ∗

known and may be cited as ‘The Florida Election Code.’”).

                                  2
bodies.” § 100.151, Fla. Stat. (2018). The only notice required by
this provision is notice to the supervisor of elections. § 100.151,
Fla. Stat. The only other applicable notice provision, a catch-all
for special elections unaddressed elsewhere in the Florida Election
Code, requires notice of the election itself, but not the qualifying
period. § 100.342, Fla. Stat. (2018).

     Taylor argues that the local election at issue here falls under
section 100.141 based on the Florida Election Code’s broad
definition of “special election.” We disagree. The context clearly
indicates that “special election” in section 100.l41 does not refer to
locally called, discretionary, special elections. While the Florida
Election Code’s definition of “special election” is broad enough to
include the local election at issue in this case, this general
definition does not apply “when the context clearly indicates
otherwise.” § 97.021, Fla. Stat. (2018). In context, section
100.l41(3) only applies when the Governor and Department of
State are involved in the election process. See § 100.141(1)-(3), Fla.
Stat.

     Additionally, the notice provisions of section 100.l41 apply
“whenever a special election is required.” See § 100.141(1), Fla.
Stat. (emphasis added). Because the Council could have just left
this vacancy open, a special election was not required. See §
100.141(1), Fla. Stat. Further, Taylor concedes the special election
here was “permissive and not mandatory.”

     Lastly, the Florida Election Code’s notice provision for special
elections “called by local governing bodies” does not provide a basis
for Taylor’s claim because the provision only requires notice to the
supervisor of elections before a special election called by a “local
governing body” can be held. § 100.151, Fla. Stat. The omission of
any publication requirement in section 100.151, which is
specifically targeted at local elections, indicates that the Florida
Election Code does not require notice of the qualifying period for
local elections. Similarly, section 100.342, the catch all provision,
requires notice of the election itself, but not the qualifying period.

   Therefore, we find the statutes did not require Hogan to
comply with the notice and publication requirements set forth in


                                  3
section 100.141, and thus, the trial court did not err when it denied
mandamus and declaratory relief.

    AFFIRMED.

B.L. THOMAS and M.K. THOMAS, JJ., and GAY, SHONNA YOUNG,
ASSOCIATE JUDGE, concur.

                  _____________________________

    Not final until disposition of any timely and
    authorized motion under Fla. R. App. P. 9.330 or
    9.331.
               _____________________________


Neil L. Henrichsen of Henrichsen Siegel, P.L.L.C., Jacksonville,
for Appellant.

Jason R. Teal, Deputy General Counsel, and Craig D. Feiser,
Assistant General Counsel, Office of General Counsel, City of
Jacksonville, Jacksonville, for Appellee.




                                 4